Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Machot Kuol Mayen appeals the district court’s order dismissing with prejudice Mayen’s 42 U.S.C. § 1983 (2006) civil rights action. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Mayen’s informal brief does not challenge the basis for the district court’s disposition, Mayen has forfeited appellate review of the court’s order. Accordingly, although we grant Mayen leave to proceed on appeal in forma pauperis, we affirm the district court’s judgment. We deny as moot his motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.